Appellant was convicted of manslaughter.
The only question presented here is whether the evidence is sufficient to sustain the verdict.
The evidence which the jury evidently believed, disclosed that appellant was driving a truck on a public highway in Bradford County; that when this tragedy occurred it was at an early hour of the morning; that it was still dark and a dense fog had settled on the road rendering visibility so difficult that he could see only about thirty feet within the range of his lights. The speed of appellant's truck was about twenty-five to thirty miles per hour. Appellant's truck collided with an oncoming truck in which one Shaller was riding. Appellant's truck was on the left side of the highway and traveled a distance of about one hundred feet before coming to a stop. Appellant's truck was badly wrecked and Shaller and four other persons were killed in the collision.
The law requires that a motor vehicle shall be operated at an appropriate rate of speed and with due regard for the existing weather conditions or other hazards confronting the driver. See Sec. 317.22, F.S. '41, F.S.A. Negligence is a relative term and whether the appellant was giulty of culpable negligence was a question for the jury.
Our conclusion is the evidence is sufficient to sustain the verdict. See Franklin v. State, 120 Fla. 686, 163 So. 55; Williams v. State, 147 Fla. 91, 2 So.2d 301; People v. Emmons, (Calif.) 299 p. 541.
The judgment is affirmed.
BUFORD, C. J., TERRELL and CHAPMAN, JJ., concur. *Page 34